DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019, 03/12/2019, 06/04/2019, 10/29/2019, 04/20/2020 and 12/29/2020 were considered by the examiner.
Claim Objections
Claim(s) 1 and 13 is/are objected to because of the following informalities:  
Claim 1: “based on a determination that that the obtained…” should read “based on a determination that the obtained…”
Claim 13: “wherein the navigational projections…” should read “wherein the navigational projection…”
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  Claims 16-20 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed towards one or more computer storage media. In paragraphs 10-11 of the applicant's specification as filed a computer program product definition does not exclude carrier waves and signals which are non-statutory forms of patentable subject matter because these are transitory media which are not tangible. In order to overcome this rejection, the Office recommends amending the claims so that they recite only non-transitory media (see USPTO Notice 1351 OG 212).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-9, 11, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt (US 2017/0140329).
As per claim 1, Bernhardt discloses a system comprising: 
one or more processors (paragraph 4, 11); and 
one or more computer-storage media having one or more instructions stored that, when used by the one or more processors, cause the one or more processors to perform operations comprising (paragraph 4 and 11):
 initializing a scanning device secured to a storage area of a delivery vehicle (fig. 2, paragraph 41, 51); 
determining that an asset is located within the storage area based on scanning information obtained from the scanning device, wherein the scanning information includes an asset identifier associated with the asset and a defined delivery destination (fig. 6a-c, paragraph 82, 84-85 and 95-96); 
obtaining a current location of the delivery vehicle based on detected location data (paragraph 103); and 
based on a determination that that the obtained current location is within a threshold distance of the defined delivery destination, activating a projection device to emit a projection that corresponds to a determined position of the asset, the position of the asset being determined based at least in part on the obtained scanning information (paragraph 103-105 and 110).

As per claim 2, Bernhardt discloses wherein the scanning information further includes a scanned position of the asset within the storage area (abstract, paragraph 4, 11), the operations further comprising: modifying projection coordinates of the projection device based on the scanned position and the determination that the current location is within the threshold distance of the defined delivery destination, wherein the projection is emitted based on the modified projection coordinates (paragraphs 67, 76, 97, 103-105).

As per claim 4, Bernhardt discloses wherein the projection includes one of a two dimensional projection, a three dimensional projection, and a holographic image (paragraph 20 and 37).

As per claim 7, Bernhardt discloses wherein the projection device is secured to the storage area (fig. 9a, paragraph 67, 97-98). 

As per claim 8, Bernhardt discloses the operations further comprising: generating an audible instruction concurrent with the emitted projection (paragraph 109).

As per claim 9, Bernhardt discloses a computer-implemented method for scanning and locating assets, the method comprising:  
obtaining, by a computing device, an asset identifier for an asset located within a physical environment based on received scanning information, wherein the asset 
 generating, by the computing device, asset location data that is associated with the obtained asset identifier and defines a position of the asset within the physical environment based on the received scanning information (paragraph 86-88, 93-94); 
determining, by the computing device, a current location of the physical environment based on received asset location data (paragraph 5, 40); and 
causing, by the computing device, a projection device to emit a navigational projection that corresponds to the position of the asset within the physical environment based on the asset location data and a determination that the determined current location is within a threshold distance of the defined delivery destination (paragraph 103-105, 110).

As per claim 11 Bernhardt discloses wherein the received scanning information further includes a scanned position of the asset within the physical environment (abstract, paragraph 4, 11), the method further comprising: modifying projection coordinates of the projection device based on the scanned position and the determination that the current location is within the threshold distance of the defined delivery destination, wherein the projection is emitted based on the modified projection coordinates (paragraphs 67, 76, 97, 103-105).

As per claim 13, Bernhardt discloses wherein the navigational projections includes one of a two dimensional projection, a three dimensional projection, and a holographic image (paragraph 20 and 37).

As per claim 16, Bernhardt discloses one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device, perform a method comprising: 
determining a physical location of a delivery vehicle based on detected location data (paragraph 5, 40); 
obtaining an asset identifier for an asset stored within the delivery vehicle based on obtained scanning information, wherein the asset identifier is associated with a defined delivery destination (paragraph 50-51, 84-85, 93); 
determining a location to emit a navigational projection within a cargo portion of the delivery vehicle based on asset location data that is generated based at least in part on the obtained scanning information (paragraph 84-85, 95-96, 103-105, 110); and  -61-Continuation-In-Part ApplicationAttorney Docket No.: IPP2017007127/294432 
causing a projection device secured to the cargo portion to emit the navigational projection directed to the determined location based on a determination that the determined physical location is within a threshold distance of the defined delivery destination (paragraph 103-105, 110).

As per claim 17, Bernhardt discloses wherein the obtained scanning information further includes a scanned position of the asset within the cargo portion (abstract, paragraph 4, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 10, 12, 14-15 and 18-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2017/0140329), as disclosed in the rejection of claim 1, 2, 9, 11, 16-17, in view of Seiger (US 2018/0068266).
As per claim 3, Bernhardt does not disclose but Seiger discloses the operations further comprising: obtaining additional scanning information from the scanning device, the additional scanning information including an updated scanned position of the asset within the storage area, and wherein the projection coordinates are modified based further on the updated scanned position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 5, Bernhardt does not disclose but Seiger discloses the operations further comprising: exchanging, with a user device, asset-related data related to a handling of the asset. (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 

As per claim 6, Bernhardt does not disclose but Seiger discloses wherein the projection is altered to indicate that the asset is located behind another asset (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 10, Bernhardt does not disclose but Seiger discloses wherein the asset location data includes coordinates for the asset within the physical environment, the coordinates generated based on a location of a scanning device (paragraph 23-24, 26, 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 12, Bernhardt does not disclose but Seiger discloses wherein the method further comprises receiving additional scanning information from the scanning device, the additional scanning information including an updated scanned position of the asset within the physical environment, and wherein the projection coordinates are modified based further on the updated scanned position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 14, Bernhardt does not disclose but Seiger discloses wherein the method further comprises exchanging, with a user device, asset-related data related to a handling of the asset. (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 15, Bernhardt does not disclose but Seiger discloses wherein the navigational projection is altered to indicate that the asset is located behind another asset (paragraph 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 18, Bernhardt does not disclose but Seiger discloses wherein the method further comprises obtaining additional scanning information from a scanning device, the additional scanning information including an updated scanned position of the asset within the cargo portion, and wherein the projection coordinates are modified based further on the updated scanned position (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 19, Bernhardt does not disclose but Seiger discloses the method further comprising: exchanging, with a user device, asset-related data related to a handling of the asset. (paragraph 106-108, 110-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 20, Bernhardt discloses a scanning device from which the scanning information is obtained (paragraph 41, 51, 84). However, Bernhardt does not disclose but Seiger discloses wherein the location data is generated based on position data of a scanning device from which the scanning information is obtained (paragraph 23-24, 26, 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seiger in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628